Citation Nr: 1121726	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  05-22 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent prior to July 2, 2010, and a disability rating in excess of 40 percent from July 2, 2010, for hepatitis C with cirrhosis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In November 2005, the Veteran presented testimony at a Travel Board Hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file.  In a May 2007 decision, the Board denied the claim of entitlement to a disability rating in excess of 20 percent for hepatitis C with cirrhosis.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). 

In a Memorandum Decision dated in July 2009, the Court vacated the Board's May 2007 decision and remanded the case to the Board for action in compliance with the Court's decision.  Thereafter, the Board remanded this case for additional development in March 2010.  While the case was in remand status, the RO granted an increased rating of 40 percent, effective July 2, 2010.  This did not satisfy the Veteran's appeal.


REMAND

Historically, in a May 2007 decision, the Board denied the Veteran's claim for an increased rating for hepatitis C with cirrhosis.  In so doing, the Board acknowledged the Veteran's testimony that he missed three to four days of work per month because of his hepatitis C, but rejected that statement on the basis that medical evidence of record showed no evidence that the Veteran's hepatitis C caused any incapacitating episodes with signs and symptoms severe enough to require bed rest and medical treatment.  The Board essentially concluded that the disability picture objectively presented provided no basis for assigning a rating in excess of 20 percent.

In the July 2009 Memorandum Decision, the Court stated (in part) that, in finding that the Veteran was not entitled to an increased rating, the Board failed to address whether an extraschedular rating was warranted.

In March 2010, the Board remanded this matter for the RO (in pertinent part) to request that the Veteran provide copies of his earnings and leave statements "for the period of the claim" and arrange for the Veteran to be afforded a VA examination to determine the current degree of severity of his hepatitis C with cirrhosis, including "the impact of the disability on the Veteran's daily activities and his occupational functioning."  The Board finds that the development was not accomplished as requested in the March 2010 remand.  Specifically, an April 2007 letter from the RO requested that the Veteran submit copies of his earnings and leave statements only "for the period of May 2007, to present," rather than for the period from November 2003, the date of the Veteran's claim for increased rating.  Moreover, although the Veteran underwent a VA examination in July 2010, the examiner failed to address the impact of the Veteran's hepatitis C with cirrhosis on his occupational functioning (although he did note the general characteristics of hepatitis C and their impact on employment).

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board recognizes that this case was remanded previously, and sincerely regrets the further delay.  Notably, however, this case is on remand from the Court, and the Court has routinely returned to the Board for corrective action cases where development sought on remand was not completed.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide copies of his earnings and leave statements for the period of the claim for increased rating, beginning November 2003.  If the reasons for the Veteran's absence from work are not evident from employment records, the Veteran must be asked to identify his medical treatment providers during his absences from work, and corroboration of the reason for his absence from work should be sought from such providers.  The Veteran must assist in this matter by providing any necessary releases. 

2.  Obtain any pertinent, outstanding treatment records adequately identified by the Veteran.

3.  Thereafter, return the Veteran's claims file to the examiner who conducted the July 2010 examination.

Based upon the claims file review and sound medical principles, the examiner should provide an opinion, with supporting rationale, concerning the impact of hepatitis C with cirrhosis on the Veteran's occupational functioning.

The rationale should consider that the Veteran's statements concerning his disabilities are presumed to be credible unless there is evidence presented to the contrary.  Thus, the examiner should indicate whether the Veteran's contentions are credible and, if not, why the examiner feels that they are not.  

If the July 2010 examiner is not available, the claims file should be reviewed by another physician with appropriate expertise who should be requested to provide the required opinions with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion. 

4.  The RO also should undertake any other development it determines to be warranted.

5.  Then, the RO should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a supplemental statement of the case and provided the requisite appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until otherwise notified, but the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




